Citation Nr: 0419313	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for adjustment reaction.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  

3.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from July 1958 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in relevant part, granted entitlement 
to service connection for adjustment reaction secondary to 
the service-connected tinnitus and assigned a 10 percent 
rating effective August 25, 1997; denied a compensable rating 
for bilateral hearing loss; and denied an increased rating 
for tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's adjustment reaction causes no more than 
slight occupational and social impairment due to transient 
symptoms that decrease work efficiency.  

3.  Based on the veteran's valid audiometric studies, he has 
level I hearing in each ear.  

4.  The veteran has been awarded the maximum disability 
evaluation allowed for his tinnitus pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

5.  VA's Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned pursuant to Diagnostic Code 6260 or any other 
diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for adjustment reaction have not been met at any time 
during the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic 
Code 9413 (2003).  

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7 (2003); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (effective prior to 
June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  

3.  The veteran's claim for an evaluation in excess of 10 
percent pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003) for his tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107A, 
7104(c) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, 
Diagnostic Code 6260 (2002) and as amended at 68 Fed. Reg. 
25823, May 14, 2003; Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 2-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in August 
1997.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The April 1998 rating decision, October 1998 statements of 
the case, May 2003 and May 2004 supplemental statements of 
the case, and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claims 
for increased ratings, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  

In particular, in a March 2004 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claims that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to increased ratings 
for his disabilities.  The letter further informed him that 
VA would obtain his service medical records, VA records, and 
other pertinent federal records.  

The veteran was also informed that VA would make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003.  Accordingly, the Board 
concludes that the veteran has been provided statutorily 
sufficient time and opportunity to submit evidence in support 
of his claims for increased ratings.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

However, in the present case, the veteran's claims were filed 
and initially denied prior to the enactment of the VCAA.  

Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  


In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning, but that the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In the present case, the veteran was provided complete VCAA 
notice after his initial claims were adjudicated in April 
1998.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  

While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  





This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claims.  See also, VAOPGCPREC 01-04.  

In June 2004, the veteran's representative indicated that 
there was no additional evidence and requested that the case 
be "fast tracked" to the Board.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA treatment records are included in 
the file and the appropriate medical examinations were 
conducted.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of his claims has been satisfied.  


Finally, the Board points out that the veteran has been 
accorded more due process rights than currently required by 
two VA General Counsel opinions with regard to his claims for 
an increased initial rating for adjustment reaction and an 
increased rating for tinnitus.  See VAOPGCPREC 8-03 (if, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue) and VAOPGCPREC 2-04 (under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for a rating in excess of 10 percent for tinnitus because 
there is no information or evidence that could substantiate 
the claim).  


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  

Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  

These requirements operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  



When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability (as is the case with regard to 
the veteran's rating for the service-connected adjustment 
reaction), separate ratings might be warranted for separate 
periods of time, a practice known as "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


Adjustment Reaction

The veteran's adjustment reaction has been rated 10 percent 
disabling under Diagnostic Code 9413.  A 10 percent rating is 
assigned for a mental disability (including adjustment 
reaction) when it is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or when symptoms 
are controlled by continuous medication.  

A 30 percent rating is assigned when occupational and social 
impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when occupational and social 
impairment is found with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2003).  

Upon VA mental examination in March 1998, the veteran 
complained of tinnitus that affected his sleep.  Typically, 
he only got 15 out of 30 good nights of sleep per month.  
Work stresses also made his sleeping more problematic.  He 
also reported concentration impairment due to the tinnitus.  
He had to interrupt his activities, but was able to return 
and complete the task.  He reported feelings of anger and 
moodiness.  He was easily irritated which had affected his 
ability to be a good husband and father.  

Mental status evaluation revealed that the veteran was 
irritable and seemed depressed.  There was no evidence of 
psychotic thought, mood or perceptual disorder.  He was not 
suicidal or homicidal.  Intelligence was in the average 
range.  Sensorium and memory were intact.  Judgment and 
insight seemed fair.  The impression was chronic adjustment 
reaction with mixed disturbance of conduct and behavior due 
to his tinnitus.  

The examiner noted that the veteran continued to have 
difficulty at times functioning at work and at home.  He was 
also diagnosed with insomnia secondary to the tinnitus.  His 
Global Assessment of Functioning (GAF) was 65-68.  The 
examiner concluded that the veteran had mild symptomatology.  

Upon repeat VA mental examination in August 1999, the veteran 
continued to complain of sleep problems due to his tinnitus.  
He had severe headaches two to three times per week and had 
some conflicts at work and at home.  He had changed 
employment and he found the work to be very rewarding.  He 
isolated from his family because of his tinnitus.  He 
reported being very depressed but did not want to be treated 
with any antidepressant medication.  

Mental status evaluation revealed that the veteran was 
irritable and depressed.  There was no evidence of psychotic 
thought, mood or perceptual disorder.  He was not suicidal or 
homicidal.  Intelligence was in the average range.  Sensorium 
and memory were intact.  Judgment and insight seemed fair.  
The impression was chronic adjustment reaction and insomnia 
due to tinnitus.  



The examiner noted that the veteran's family pressure had 
increased and he was having a harder time getting along with 
members of his family.  He continued to have difficulties at 
work, but they were less than the previous year because of 
the change in duty assignment.  His GAF was reported to be 
51-55.  

Upon VA mental examination in December 2002, the veteran 
reported sleep problems related to his tinnitus.  He denied 
panic attacks, significant anxiety or suspiciousness.  He 
denied any memory problems.  He reported having been married 
for 36 years and he having two children.  Upon mental status 
evaluation, his thought process was found to be logical and 
consequential.  There were no delusions, hallucinations, or 
significant paranoia.  He was not irritable and was very 
engagable.  

His activities of daily living were good, and he was oriented 
in all spheres.  His memory was intact for immediate, recent 
and remote events.  There was no obsessive or ritualistic 
behavior.  Speech was within normal limits in rate and 
content.  He reported some irritability but no severe degree 
of depression or anxiety.  

There was no acute impaired impulse control.  The impression 
was sleep disorder due to general medical condition.  His GAF 
was 75.  The examiner commented that the veteran's 
irritability would be a fair amount unless his sleep 
improved.  He had some functional disability overall but was 
reasonably well from a psychiatric standpoint.  He had not 
tried very many pharmacological solutions for his problem.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  

A score between 71 and 80 contemplates no more than slight 
impairment in social and occupational functioning with 
symptoms that are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
an argument).  

A score between 61 and 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning well with some meaningful interpersonal 
relationships.  

A score between 51 and 60 contemplates moderate symptoms 
which result in moderate impairment in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  The GAF score is probative evidence 
for VA rating purposes, because it indicates a person's 
ability to function in the areas of concern in rating 
disabilities for VA purposes.  Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  

Based on the evidence of record, the Board finds that the 
current clinical evidence does not reveal a disability 
picture that warrants a rating in excess of 10 percent at any 
time during the rating period.  The veteran's only symptoms 
appear to be irritability and depression which results 
because of his difficulty sleeping due to tinnitus.  These 
symptoms have not significantly affected his ability to 
perform his work and are consistent with mild or transient 
symptoms which decrease work efficiency during periods of 
significant stress.  

The evidence does not reflect that the veteran has 
intermittent periods of an inability to perform occupational 
tasks as a result of depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.  
The veteran has maintained employment and has not 
consistently missed work as a result of his mental 
disability.  

The Board acknowledges that the veteran's GAF was reported to 
be 51-55 in August 1999, in contrast to his GAF scores in 
March 1998 and December 2002, which ranged from 65-75.  
However, the Board finds that his symptoms were not 
sufficient to meet the criteria for a 30 percent rating, even 
temporarily, under Fenderson, supra.  The veteran had less 
difficulties at work than the previous year, and he had just 
begun a new job.  

His main difficulties stemmed from family pressures which had 
increased, and difficulty getting along with family members.  
However, an evaluation may be not assigned solely on the 
basis of social impairment.  See 38 C.F.R. § 4.126 (2003).  
Furthermore, the veteran's irritability stemming from his 
tinnitus has been rated as a separate disability.  See 
38 C.F.R. § 4.14 (2003) (evaluating the same disability under 
various diagnoses is to be avoided).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for adjustment reaction.  Therefore, the claim must be 
denied.  See Alemany, supra.  


Bilateral Hearing Loss

The veteran's bilateral hearing loss is currently rated 
noncompensable under Diagnostic Code 6100.  Changes were made 
in June 1999 to the Schedule for Rating Disabilities for 
diseases of the ear, as set forth in 38 C.F.R. §§ 4.85, 4.86, 
and 4.87 (2003).  

Under the old criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).  

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the revised criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85 Diagnostic Code 6100 (2003).  

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) 
(2003).  

The CAVC has noted that the assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evidence relevant to the level of severity of the veteran's 
right ear hearing loss includes the report of a VA 
audiological examination conducted in November 1990.  On the 
authorized audiological evaluation on that date, pure tone 
thresholds, in decibels, were found to be as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
70
LEFT
20
20
25
70
75


Pure tone threshold levels averaged 34 decibels for the right 
ear and 42 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 100 percent in 
the right ear and of 96 percent in the left ear.  The 
examiner noted that the veteran was continuously pushed to 
obtain the appropriate threshold results.  

Upon VA audiological examination in March 1991, pure tone 
thresholds, in decibels, were found to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
--
20
20
45
70
LEFT
--
15
25
70
75

Pure tone threshold levels averaged 39 decibels for the right 
ear and 46 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 100 percent in 
the right ear and of 96 percent in the left ear.  The 
diagnosis was bilateral high frequency sensory hearing loss.  

Upon VA audiological examination in March 1998, pure tone 
thresholds, in decibels, were found to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
55
80
LEFT
15
25
30
80
85

Pure tone threshold levels averaged 46 decibels for the right 
ear and 55 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 96 percent in 
the right ear and of 96 percent in the left ear.  The 
diagnosis was mild to severe sensory hearing loss 
bilaterally.  

Upon VA audiological examination in August 1999, pure tone 
thresholds, in decibels, were found to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
80
95
LEFT
60
55
60
100
95

Pure tone threshold levels averaged 72 decibels for the right 
ear and 74 decibels for the left ear.  Speech audiometry 
testing revealed speech recognition ability of 80 percent in 
the right ear and of 80 percent in the left ear.  The 
examiner commented that the veteran's thresholds were 
significantly worse than one year ago.  

However, the audiogram was incomplete because bone conduction 
tests were not checked on the left, and a Stenger test was 
not done to rule out malingering.  Therefore, it was 
difficult to say whether the audiological evaluation was 
truly indicative of a worsening hearing loss.  

A repeat VA audiological examination was conducted in 
December 2002.  Pure tone thresholds and speech 
discrimination as well as tympanometry were attempted.  
However, despite re-instruction, the examiner found that the 
pure tone thresholds and the speech recognition thresholds 
were inconsistent and did not agree with each other.  
Therefore, the testing was inconclusive and not considered 
valid.  The veteran was afforded several re-instructions.  
However, he was unable to provide results that agreed.  

The veteran's audiological evaluations conducted in August 
1999 and December 2002 were not found to be reliable by the 
examiners.  As such, the Board must look to the most recent 
test results that were deemed valid.  Upon VA audiological 
evaluation in March 1998, pure tone threshold levels averaged 
46 decibels for the right ear and 55 decibels for the left 
ear.  Speech audiometry testing revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.  

Under either version of 38 C.F.R. § 4.85, this translates to 
Level I hearing in each ear, and  results in a noncompensable 
rating for under Diagnostic Code 6100.  An exceptional 
pattern of hearing loss was not demonstrated in March 1998.  

The Board concludes that the veteran's service-connected 
bilateral hearing loss is appropriately rated as 
noncompensable.  Based on the application of the rating 
criteria to the audiometric evidence that was deemed valid in 
this case, a compensable disability rating for bilateral 
hearing loss may not be granted.  The preponderance of the 
evidence is against the claim for a higher rating for 
bilateral hearing loss.  See Alemany, supra.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  


Tinnitus

The veteran's tinnitus is currently rated as 10 percent 
disabling under Diagnostic Code 6260.  

Prior to 1999, the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, authorized a 10 percent disability rating 
for persistent tinnitus that was the result of a head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998).  At that time, manifestations of tinnitus 
resulting from some other etiology could be rated in 
association with the underlying cause under the appropriate 
diagnostic code.  

In 1999, the Rating Schedule was amended [64 Fed. Reg. 
25,202, 25, 210 (1999)] to provide service connection for 
"recurrent tinnitus," regardless of its etiology.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  That amendment 
contained a note instructing raters that "a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other Diagnostic 
Codes, except when tinnitus supports an evaluation under one 
of those diagnostic codes."  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  




Notably, neither version contained any language suggesting 
that a separate rating could be awarded for tinnitus in each 
ear.  Nor did any other rating schedule provision in effect 
prior to or after 1999 suggest that such separate ratings 
could be awarded.  

In a recent notice of proposed rulemaking concerning the 
Rating Schedule provision governing tinnitus [67 Fed. Reg. 
59,033 (2002)], VA discussed the nature of tinnitus.  As that 
notice of proposed rulemaking made clear, the perception of 
noise is the disability identified in true tinnitus, and the 
source of the perceived noise is not in either or both ears.  
Simply put, the undifferentiated nature of the source of the 
noise that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed rulemaking, 
of rating tinnitus as a single disease entity.
 
On May 14, 2003, VA published a final rule.  That rule added 
a note to Diagnostic Code 6260 directing raters to "[a]ssign 
only a single evaluation for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head."  
The intended effect of that action was to codify current 
standard VA practice by specifying that recurrent tinnitus 
was to be assigned only a single 10 percent rating, whether 
it was perceived in one ear, both ears, or somewhere in the 
head.  68 Fed. Reg. at 25,822.  

Significantly, the note added to Diagnostic Code 6260 by the 
1999 amendment reflected the rule, stated in 38 C.F.R. § 4.14 
(2003), that disability resulting from tinnitus cannot be 
rated simultaneously under more than one diagnostic code.  

VA's Office of the General Counsel concluded that Diagnostic 
Code 6260 (currently codified at 38 C.F.R. § 4.87), as in 
effect prior to June 10, 1999 [the date of the revision of 
schedular criteria governing the evaluation of service-
connected ear disorders], and as amended as of that date, 
authorizes only a single 10 percent disability rating for 
tinnitus, regardless of whether that tinnitus is perceived as 
unilateral, bilateral, or in the head.  



The General Counsel further concluded that separate ratings 
for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260, or, for that matter, any other 
diagnostic code.  It was also indicated that the amendment 
did not involve a substantive change to the Diagnostic Code.  

It merely restated in more explicit terms the rule reflected 
in prior VA regulations that only a single 10 percent rating 
for tinnitus is authorized regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  
VAOPGCPREC 2-2003.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).  

The veteran has not asserted that he is entitled to separate 
ratings for tinnitus in each ear.  He has argued that his 
tinnitus is more disabling and therefore a higher rating is 
warranted.  However, pursuant to applicable law and 
regulation, a greater than 10 percent schedular evaluation 
for service-connected tinnitus is prohibited.  As explained 
above, the General Counsel's opinion specifically prohibits 
the assignment of greater than a 10 percent rating for 
service-connected tinnitus.  That opinion is binding on the 
Board.  Hence, an increased schedular rating may not be 
assigned for the veteran's tinnitus.  

Diagnostic Code 6260 refers to the possibility that an 
evaluation for tinnitus might be combined with separate 
evaluations for impaired hearing (under Diagnostic Code 
6100), chronic suppurative otitis media, mastoiditis, and/or 
cholesteatoma (under Diagnostic Code 6200), or peripheral 
vestibular disorders (under Diagnostic Code 6204).  The 
veteran has already been granted service connection for 
bilateral hearing loss and a noncompensable rating is 
currently in effect.  He, however, has not been diagnosed 
with or granted service connection for the other disorders 
mentioned above.  Hence, there is no basis for an additional 
evaluation under this provision of the rating criteria.  




In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
a rating in excess of 10 percent for service-connected 
tinnitus is denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  

In this case, consideration of an extraschedular rating has 
been expressly raised.  However, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule such as marked interference with employment 
beyond that contemplated by the rating schedule or frequent 
hospitalization as a result of the service-connected 
adjustment reaction, bilateral hearing loss, and tinnitus.  
Although the veteran has reported that he has missed work due 
to service-connected disability, most notably his tinnitus, 
the Board does not find that such occasional absences are 
exceptional or unusual.  

Additionally, the Board notes that none of the service-
connected disabilities at issue has markedly interfered with 
employment or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  
Accordingly, the Board finds that there exists no basis upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular rating for any of the disabilities at issue.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
adjustment reaction is denied.  

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



